                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 UNITED STATES OF AMERICA
                                             Case No.: 19 CR 919
                     v.
                                             Hon. Gary S. Feinerman
 WUILBERT TORRES-HERRERA

               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the motion of the government, pursuant to Federal Rule of Criminal

Procedure 16(d), it is hereby ORDERED:

      1.     Certain materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case, which refer to the actions

or statements of cooperating sources (collectively, “the sensitive materials”) are

subject to this protective order and may be used by defendant and defendant’s counsel

(defined as counsel of record in this case) solely in connection with the defense of this

case, and for no other purpose, and in connection with no other proceeding, without

further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the sensitive

materials or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). Potential witnesses and

their counsel may be shown copies of the sensitive materials as necessary to prepare

the defense, but may not retain copies without prior permission of the Court.
      3.     The sensitive materials shall be plainly marked “Sensitive” by the

government prior to disclosure. No such materials, or the information contained

therein, may be disclosed to any persons other than defendant, counsel for defendant,

persons employed to assist the defense, or the person to whom the sensitive

information solely and directly pertains, without prior notice to the government and

authorization from the Court.

      4.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the sensitive materials except in order to provide copies of the materials

for use in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      5.     Before providing sensitive materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order.

      6.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery material in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses sensitive

personal information such shall be filed under seal to the extent necessary to protect

such information, absent prior permission from this Court.
      7.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision thereof.



                                         ENTER:



                                         ________________________________
                                         GARY S. FEINERMAN
                                         U.S. District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: 2/24/2020
